DETAILED ACTION
Applicant’s response, filed 14 July 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected. 

Claim Objections
The objection to claims 1 3, 5, 10, 12, 17 and 19 in the Office action mailed 10 May 2021 has been withdrawn in view of claim amendments received 14 July 2021.

Claim Interpretation
Claims 2, 9, and 16 recite “a target content identifier”. Applicant’s specification at para. [0051] provides examples of a target content identifier, including an identification of a taxonomy, nucleic acid sequence, and/or set of nucleic acid sequences associated with content sought to be avoided in a given sample”. Accordingly, a target content identifier is interpreted to mean an identifier associated with content in a given sample.
Claim 8 recites a “computer readable storage medium”. The specification discloses the computer readable storage medium “is not to be construed as being transitory signals, per se…”, and further provides examples of non-transitory computer readable storage medium [0063]. Therefore the 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-20 under 35 U.S.C. 112(b) in the Office action mailed 10 May 2021 has been withdrawn in view of claim amendments received 14 July 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1, 8, and 15, and claims dependent therefrom, are indefinite for recitation of “generating, for two or more regions of a paired-end metagenomic read, a plurality of probabilistic scores, each associated with an associated node, wherein a first region of a paired-end metagenomics read is associated with a first probabilistic score and a second region of the paired-end metagenomics read is associated with a second probabilistic score; selecting the more probable region of the first region and the second region for read classification; and generating an output comprising one or more identifications and a final probabilistic score for each of the identifications for the more probable region based at least in part upon the probabilistic score for each of the associated nodes”. Accordingly, claims 1, 8, and 15 recite the first and second region of the paired-end metagenomics read are each associated with a single probabilistic score (e.g. one associated node), the more probable region of these two regions are selected for read classification (e.g. the higher probabilistic score of the two is selected), and then one or more identifications for the more probable region, which corresponds to a single probabilistic score/associated node, are generated 

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 10, para. 1 to pg. 11, para. 2 have been fully considered, but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 8, and 15 being representative) is directed to a method, product, and system for identifying content in a metagenomics sample. Therefore, the instantly claimed invention falls into one of the four statutory categories.  [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 8, and 15 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
identifying a set of read matches comprising matching portions between the plurality of paired-end metagenomic reads and the plurality of gene sequences;
filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation, such that only read matches in which read pairs are facing inwards towards each other or outwards from each other are retained, wherein the retained matches define a set of acceptable read matches;
identifying, for each acceptable read match, an associated node on a taxonomy tree;
generating, for two or more regions of a paired-end metagenomics reads, a plurality of probabilistic scores, each associated with an associated node, wherein a first region of a paired-end metagenomics read is associated with a first probabilistic score and a second region of the paired-end metagenomic read is associated with a second probabilistic score; 
selecting the more probable region of the first region and the second region for read classification; and
generating an output comprising a plurality of identifications and a final probability score for each of the identifications based at least in part upon the probabilistic score for each of the associated nodes
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the above identified limitations fall under the mental process grouping of abstract ideas. Specifically, the step of identifying matches between the plurality of paired-end metagenomic reads and the plurality of gene sequences, is similar to the claims in University of Utah Research Foundation v. Ambry Genetics, wherein claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences, can practically be performed in the human mind. Furthermore, determining an orientation of a match (e.g. facing inwards or outwards) and filtering matches based on said orientation amounts to merely analyzing the orientation of a read and comparing the orientation to a desired orientation to determine whether or not to filter the match. Identifying a node on a taxonomy tree for each read match further involves performing data comparisons to match each read match with a sequence on a node of a tree, which can be practically performed in mind. Generating a plurality of probabilistic scores for two or more regions of a paired-end metagenomic read, including a first region and a second region associated with a first and second probabilistic score respectively, selecting the more probable region, and then generating a final probability score based on the probabilistic scores for each node are mere data analysis steps which are recited at a high level of generality such that they could be practically performed in the human mind. See MPEP 2106.04(a)(2) III. Other than reciting the steps are carried out by a processor, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process.
In addition, the steps of generating a probabilistic score for each of the associated nodes and generating a final probability score based upon the probabilistic score for each of the associated nodes recite mathematical calculations. Specifically, generating a probabilistic score and a final probability score amounts to a textual equivalent to performing mathematical calculations (e.g. calculating a probability). Therefore, these limitations recite a mathematical concept.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 further recite an abstract idea. Dependent claims 3, 10, and 17 further recite the mental process of analysis of comparing the probabilistic score to the associated tolerance threshold, and generating a positive target content based on determining the probabilistic score exceeds the tolerance threshold. Dependent claim 4, 11, and 18 further recite the mental process of comparing a second portion of the plurality of metagenomics reads to the genomic database, identifying a second plurality of associated nodes, and generating a supplemental probabilistic score for each of the second associated nodes. Dependent claims 6, 13, and 20 further recite the mental process of building a metagenomics profile, comparing the metagenomics profile to a pre-determined baseline profile, and identifying an unexpected community variation based on the comparison. Dependent claims 7 and 14 further recite the mental process of repeating the comparison of the metagenomics reads to the plurality of gene sequences until a threshold accuracy is achieved. Therefore, claims 1-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory; and
a computer readable storage medium.
The additional elements of claims 2-3,9-10, and 16-17 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17); and
A processor, memory, computer readable storage medium, and receiving data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
The additional elements of claims 1, 8, and 15 further include:
performing, by a processor, a sequencing routine to sequence a sample to a generate a plurality of paired-end metagenomics reads; 
The additional element of claims 5, 12, and 19 include:
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample.
Performing a paired-end sequencing routine to generate a plurality of paired-end metagenomics reads from an environmental sample, a food sample, or a human tissue or fluid sample only serves to collect data for use by the abstract idea, which is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to mere instructions to apply an exception on a generic computer and/or amount to insignificant extra-solution activity, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 4, 6-7, 11, 13-14, 18, and 20 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1, 8, and 15 include:
a processor;
memory; and
a computer readable storage medium.

The additional elements of claims 2-3,9-10, and 16-17 include:
receiving a target content identifier (claims 2, 9, and 16); and
receiving an associated tolerance threshold for the target content identifier (claims 3, 10, and 17); and
The additional elements of a processor, memory, computer readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claims 1, 8, and 15 further include:
performing, by a processor, a sequencing routine to sequence a sample to a generate a plurality of paired-end metagenomics reads; 
The additional element of claims 5, 12, and 19 include:
wherein the plurality of metagenomics reads is derived from an environmental sample, a food sample, or a human tissue or fluid sample.
The additional elements of performing paired-end sequencing on an environmental sample is well-understood, routine, and conventional. This position is supported by Thomas et al. (Metagenomics- a guide from sampling to data analysis, 2012, Microbial Informatics and Experimentation, 2:3, pg. 1-12; newly cited). Thomas et al. reviews the field of metagenomics (Abstract), which includes sequencing a sample (Figure 1), including environmental samples (pg. 1, col. 1, para. 1; pg. 2, col. 1, para. 2), and that the sequencing can be paired-end sequencing (pg. 4, col. 1, para. 1). Thomas et al. further shows after sequencing, the data is analyzed using software and stored (Figure1; pg. 5, col. 2, para. 3), which shows the sequencing is performed in combination with a computer.  Therefore, the additional elements of performing paired-end sequencing on an environmental sample, when considered alone and in combination with the other additional elements, is not sufficient to amount to significantly more than the recited judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 14 July 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claim limitations cannot be performed entirely in a human’s mind, even if aided with pen and paper because the claims require performing a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomic reads, and that sequencing results in enormous datasets such that analyzing probabilities for each of the identified nodes cannot be practically performed in the mind due to the computational complexity of the sequencing and the breadth of the generated dataset (Applicant’s remarks at pg. 11, para. 6 to pg. 12, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claim 1 recites “performing, by a processor, a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomics reads;… identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end metagenomic reads…; identifying, for each acceptable read match…”. Thus, claim 1 only requires generating a plurality of paired-end metagenomics reads, which under the broadest reasonable interpretation of the claim requires generating 2 reads, which are then further analyzed by the claim. Furthermore, after the paired-end metagenomic reads are generated, the claim requires identifying a set of read matches (e.g. two read matches) based on matches between a subset (e.g. portion) of the plurality of paired-end reads, such that even if the claims required generating a massive number of sequence reads, the subsequent analysis only requires identifying a set of read matches using a subset of those sequence reads (e.g. 5 reads), which are then used later in the claim for identifying associated nodes and probabilistic scores; therefore, the step of analyzing probabilities for each of the identified nodes does not require analyzing an enormous data set, and the step can be practically performed in the mind. Regarding the step of performing a sequencing routine, this limitation is not considered part of the recited judicial exception, and instead is considered as an additional element of the claim under Step 2A, Prong 2 and Step 2B of the above analysis. Even though the step of performing a sequencing routine cannot be practically performed in the mind, this does not preclude the claim from reciting other limitations that can be practically performed in the mind, as discussed above regarding the analysis of the sequencing data. 

Applicant remarks that the claims provide an improvement to sequencing technology by allowing the sequencing of a wider range of samples, allowing for the full detection of undesired content in a single sequencing routine, and reducing sequencing/characterization time (Applicant’s remarks at pg. 12, para. 2). Applicant further remarks that the invention can provide additional information regarding antibiotic resistance and/or can potentially lead to the capture of a whole genome sequence for precise and accurate characterization of target content compared to laboratory-only based methods such as culture-based tests or rapid PCR tests, and that that invention can incur significant time and cost savings over conventional methods by enabling the detection of all undesired content with performance of a single sequencing routine (Applicant’s remarks at pg. 12, para. 2). Applicant additionally remarks the invention can analyze and characterize any read lengths without the need to use overlapping k-mers of a predefined length, which can reduce the required time and steps required for the analysis (Applicant’s remarks at pg. 12, para. 2).
This argument is not persuasive. Regarding the asserted improvement of allowing the sequencing of a wider range of samples and reducing sequencing time, Applicant has not provided a technical explanation for how the instant invention allows for sequencing a larger variety of samples or how the invention reduces the time it takes to sequence a sample. Paragraphs [0026] of Applicant’s specification discloses that embodiments of the invention can incur significant time and cost savings over conventional method, including culture-based tests or rapid PCR tests, by enabling the detection of all undesired content with the performance of a single sequencing routine (e.g. rather than multiple culture-based tests or rapid PCR tests); however, Applicant’s specification does not provide an explanation for how the claimed invention improves sequencing technology by reducing the time it takes to sequence a sample or allowing for sequencing a wider range of samples. Further regarding the alleged improvements from classifying samples using sequencing information, rather than from culture-based tests or rapid PCR tests, including allowing for the full detection of undesired content in one sequencing routine, MPEP 2106.05(a) states an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. In this case, classifying samples using sequencing, rather than PCR or culture-based methods, is well-known in the art; for example, Wood et al. (Kraken: ultrafast metagenomics sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12; previously cited) discloses a program for assigning taxonomic labels to metagenomics DNA sequences obtained by sequencing (Abstract), and further discloses other programs used for sequencing classification of sequencing data, including MEGAN, HymmBL, and Naïve Bayes Classifier (pg. 2, col. 2, para. 3; Table 1). Therefore, sequencing samples for characterization, including the asserted time and cost savings and the ability to detect all undesired content associated with using sequencing compared to culture-based tests or rapid-PCR tests, does not represent an improvement to technology. Last, regarding arguments that the invention reduces the required time and steps required for analysis by analyzing and characterizing any read lengths without using overlapping k-mers of a pre-defined length, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Thus, the asserted improvement in the time and steps required for analyzing the sequencing data amounts to an improved abstract idea, which is not an improvement to technology.

Applicant remarks the inventions metagenomics sequencing architecture presents a solution to a technical problem associated with conventional classification systems, which is the prevalence of misclassifications and the relaxation of fixed k-mer lengths associated with conventional systems, and the present platform results in a lower number of misclassified identifications and generated four times the number of reads to the specific substrain (Applicant’s remarks at pg. 12, para. 1).
This argument is not persuasive. As discussed above, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Therefore, improvements in the classification accuracy and assigning more reads to a specific substrain amounts to an improvement in the abstract idea itself (e.g. improvements in classification), which does not represent an improvement to technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS; previously cited) in view of Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8; previously cited) and Osborne et al. (CA 2977548 A1; Pub. Date: 2016 Oct. 27; previously cited). Any newly cited portion herein is necessitated by claim amendment.
Regarding claims 1, 8, and 15, Wood et al. shows a method for metagenomic sequence classification, Kraken, which includes the following steps. 
Wood et al. shows receiving paired-end metagenomic reads from saliva samples (pg. 5, col. 2, para. 3; pg. 11, col. 2, para. 3-4, e.g. reads from the Human Microbiome Project are paired-end reads).
Wood et al. shows receiving a database containing records of k-mers having known organisms (i.e. gene sequences having known taxonomies from a genomic database) (pg. 2, Col. 1, Par. 3; pg. 8, Col. 2, Par. 2-3; Figure 1, e.g. K-mer to LCA mapping in pre-computed database).
Wood et al. shows identifying a plurality of nodes where each k-mer in the sequences matches a k-mer in the database (i.e. identifying a set of read matches with matching portions between the reads and gene sequences and an associated node for each match) (Figure 1).
Wood et al. shows generating a weight for each of the nodes (i.e. a plurality of probabilistic scores, each associated with an associated node) (Figure 1; pg. 8, col. 1, para. 3). Wood et al. further shows two or more regions of a read are each mapped to one of the nodes (pg. 8, col. 1, para. 3; Figure 1, e.g. different k-mers are from different portion of the read, and each are mapped to a node on the taxonomy tree), such that a first region (e.g. a first k-mer) is associated with a first probabilistic score and a second region (e.g. a second k-mer) is associated with a second probabilistic score (Figure 1, e.g. see red k-mer mapped to red-node and orange k-mer mapped to orange node). 
Wood et al. shows classifying the read based on the highest scoring root-to-leaf path in the taxonomy tree by calculating the sum of all node weights (e.g. each node matched to a k-mer/portion of a read) in each path and choosing the path with the maximum score (i.e. the subset of all nodes within this maximum path are selected) (pg. 8, col. 1, para. 3; Figure 1); thus, Wood et al. shows selecting the more probable regions of the read from the less probable region for read classification (Figure 1, e.g. purple -> blue -> orange path is selected and used for classification and red node is not used for classification).
Wood et al. shows outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) based on the sum of all node weights (i.e. probabilistic scores) along the path associated with the label, including the label corresponding to the path with the maximum score (i.e. for the more probable region) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 2, 9, and 16, Wood et al. shows assigning (i.e. receiving) the label corresponding to the leaf of the highest scoring root-to-leaf path) (i.e. a target content identifier) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).
Regarding claims 3, 10, and 17, Wood et al. shows using (i.e. receiving) a lower bound of 0.65 for genus-level confidence (i.e. a tolerance threshold for the target content) (pg. 2, col. 2, para. 3). Wood et al. further shows confidence scores can be compared to the lower bound (pg. 2, col. 2, para. 4) and Wood et al. shows generating classifications (i.e. a positive content result) based on determining that the confidence score is above the lower bound (i.e. exceeds the associated tolerance threshold) (pg. 2, col. 2, para. 4).
Regarding claims 5, 12, and 19, Wood et al. shows the metagenomic reads were derived from human saliva (i.e. a human fluid sample).
Regarding claims 7 and 14, Wood et al. shows repeating the method, which includes identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the gene sequences (Table 1; pg. 8, col. 1, para. 3), with various confidence thresholds and assessing the precision (i.e. accuracy) of the classifications, and using the confidence threshold associated with the highest precision (pg. 10, col. 2, para. 2).

Wood et al. does not show the following limitations:
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show a computer readable storage medium with instructions for the method and a processor in communication with memory. However, Wood et al. shows that the method (e.g. Kraken) is written in software (pg. 11, col. 2, para. 4), which necessarily requires a suitably programmed computer with a processor in communication with memory and a computer readable storage medium with instructions for the method. 
Regarding claims 1, 8, and 15, Wood et al. does not explicitly show performing, by a processor, a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomics reads.. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Osborne et al.
Further regarding claims 1, 8, and 15, Wood et al. does not show filtering the set of read matches by retaining only those read matches where the matching portions have a same defined orientation, the predefined orientation comprising inward from 5’ and 3’ ends of a paired-end read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Minikel.
Regarding claims 3, 10, and 17, Wood et al. does not explicitly show that the lower bound (i.e. tolerance threshold) and using the lower bound to generate a classification of the target content if the final probability score exceeds the threshold is used in the Kraken method. However, Wood et al. shows discarding classifications below the lower bound can be used to discard low-confidence predictions and improve accuracy (pg. 2, col. 2, para. 4).
Regarding claims 7 and 14, Wood et al. does not explicitly show that the repeating the step of identifying a set of read matches comprising matching portions between a portion of the plurality of paired-end reads and the plurality of gene sequences until a threshold accuracy is achieved is used in the Kraken method. However, Wood et al. shows that adjusting the confidence threshold and repeating the procedure resulted in an increased sensitivity and precision of classification (pg. 10, col. 2, para. 2).
Regarding claims 1, 8, and 15, Osborne et al. shows a method system for taxonomic classification (para. [0002]), which includes a system comprising a processor in communication with a sequencer that performs sequencing reactions to produce sequencing data ([0015]; Claims 66-67).
Regarding claims 1, 8, and 15, Minikel overviews forward and reverse reads in paired-end sequencing, and shows that if conventional paired-end sequence is used, reads are supposed to align in a forward-reverse (FR) position so they are pointed toward each other (i.e. face inward), and if they instead align RF (i.e. they are pointing away from another), FF, or RR, this indicates the reads aligned incorrectly (pg. 2, para. 1-3). Minikel further shows flagging read pairs that don't align FR as "not a proper pair", which shows filtering matches based on the orientation of each match.
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Wood et al. to have used a processor in communication with memory and a computer readable storage medium readable by a processor. The motivation would have been the predictable use of known prior art elements. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04.
It would have been further prima facie obvious to have modified the method shown by Wood et al. to have used a processor in communication with a sequencer  to sequence a sample and performed a sequencing routine to generate the sequencing reads, as shown by Osborne et al. ([0015]; Claims 66-67). The motivation would have been to provide the sequencing data required by the method of Wood et al. (pg. 5, col. 2, para. 3). This modification would have had a reasonable expectation of success because Wood et al. shows the method is implemented via computer (pg. 11, col. 2, para. 4), which can be configured to communicate with a sequencer, as shown by Osborne ([0015]; Claims 66-67).
It would have been further prima facie obvious to modify the identification of the plurality of associated nodes, shown by Wood et al., to have filtered matches based on the orientation of each match, wherein the orientation comprises inward from the ends of the paired-end reads, as shown by Minikel et al. (pg. 2, para. 1-3). The motivation would have been to remove incorrectly aligned reads when using paired-end read data, as shown by Minikel et al. (pg. 2, para. 1-3). This modification would have had a reasonable expectation of success because Wood et al. also uses paired-end read data (pg. 11, col. 2, para. 2-3).
It would have been further prima facie obvious to have modified the Kraken method to have used a tolerance threshold for the target content identifier, compared the final probability score for the target content to the associated tolerance threshold, and determining a positive classification if the final probability score is higher than the tolerance threshold, as shown by Wood et al. (pg. 2, col. 2, para. 4). The motivation would have been to discard low-confidence predictions and improve accuracy, as shown by Wood et al. (pg. 2, col. 2, para. 4). This modification would have had a reasonable expectation of success because Wood et al. shows Kraken also uses final probability scores (e.g. a confidence score), which could be similarly filtered by a threshold. 
It would have been further prima facie obvious to have repeated the comparison of the plurality of metagenomic reads to the genomic database until a threshold accuracy is achieved, as shown by Wood et al. (pg. 10, col. 2, para. 2). The motivation would have been to improve the sensitivity and precision of the classifications by determining an appropriate threshold, as shown by Wood et al. (pg. 10, col. 2, para. 2).  This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of repeating the method already shown by Wood et al. 
Furthermore, repeating the method shown by Wood et al. until a desired (i.e. threshold) accuracy is achieved amounts to routine experimentation which is not sufficient to distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A. Therefore the invention is prima facie obvious.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Koslicki et al (MetaPalette: a k-mer Painting Approach for Metagenomic Taxonomic Profiling and Quantification of Novel Strain variation, 2016, mSystems, 1(3):e00020-16; pg. 1-18; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 4, 11, and 18, Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, does not show comparing a second portion of the plurality of metagenomic reads to the genomic database; identifying, by the processor, a second plurality of associated nodes; and generating, by the processor, a supplemental probabilistic score for each of the second plurality associated nodes per metagenomic read. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Koslicki et al. 
Regarding claims 4, 11, and 18, Koslicki et al. shows a method for metagenomic profiling which includes using multiple k-mer sizes of the sample DNA (i.e. more than one portion) and reference database (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). Koslicki et al. further shows that using more than one k-mer length allows one to distinguish between an organism that is identical to e reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency (pg. 5, para. 2; pg. 11, para. 7).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method, computer program product, and system made obvious by Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, to have repeated the steps shown by Wood et al. of comparing reads to the genomic database, identifying associated nodes, and generating a second probabilistic score for the nodes, for a second k-mer size (i.e. portion), as shown by Koslicki et al. (pg. 2, para. 4-5; pg. 5, para. 2-4; pg. 6, para. 2; FIG 1, FIG 4). The motivation would have been to distinguish between an organism that is identical to the reference organism at a low frequency and an organism that is distantly related to the reference organisms at a higher frequency, as shown by Koslicki et al. (pg. 5, para. 2; pg. 11, para. 7). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would have been capable of repeating the process shown by Wood et al, and because Wood et al shows the value for k for the k-mers is user-modifiable (pg. 2, col. 2, para. 1). Therefore, the invention is prima facie obvious.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Minikel and Osborne et al., as applied to claims 1, 8, and 15 above, and further in view of Karlsson et al. (Gut metagenome in European women with normal, impaired and diabetic glucose control, 2013, Nature, 498, pg. 99-102; previously cited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 6, 13, and 20, Wood et al. shows building a metagenomic profile based on the saliva microbiome reads (i.e. metagenomic reads). (Figure 4; pg. 5, col. 2, para. 3 to pg. 6, col. 1, para. 1).
Regarding claims 6, 13, and 20, Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, does not explicitly show comparing the metagenomic profile to a pre-determined baseline profile; and identifying, by the processor, an unexpected community variation based at least in part upon the comparison. However, Wood et al. suggests this limitation by suggesting using Kraken to identify contaminant sequences within a sample (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Karlsson et al.
Regarding claims 6, 13, and 20, Karlsson et al shows comparing a metagenomic profile of women with diabetic glucose control to a metagenomic profile of women with normal glucose control (i.e. a predetermined baseline profile) (Abstract; pg. 99, col. 2, para. 2-4). Karlsson et al. further shows identifying 26 clusters to be differentially abundant between the two groups (i.e. an unexpected community variation) (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). Karlsson et al. further shows that the variations in the metagenomic profiles between the two groups can be used to identify women with a diabetes-like metabolism (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method, computer program product, and system made obvious by Wood et al. in view of Minikel, as applied to claims 1, 8, and 15 above, to have compared the metagenomic profile of Wood et al. to a baseline profile and identified an unexpected community variation based on the comparison, as shown by Karlsson et al. (pg. 99, col. 2, para. 4; pg. 100, col. 2, para. 1; Figure 1). The motivation would have been to identify women with diabetes-like metabolism, as shown by Karlsson et al (Abstract) or to identify contaminant sequences within a sample, as suggested by Wood et al. (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 1). This modification would have had a reasonable expectation of success because one of ordinary skill in the art would be capable of comparing two metagenomic profiles. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 14 July 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that independent claim 1 recites "performing, by a processor, a sequencing routine to sequence a sample to generate a plurality of paired-end metagenomic reads", "filtering the set of read matches by retaining only those read matches where the matching portions have a same predefined orientation such that only read matches in which read pairs are facing inwards towards each other or outwards towards each other are retained”, "generating, for two or more regions of a paired-end metagenomic read, a plurality of probabilistic scores, each associated with an associated node, wherein a first region of a paired- end metagenomic read is associated with a first probabilistic score and a second region of the paired-end metagenomic read is associated with a second probabilistic score”, "selecting the more probable region of the first region and the second region for read classification", and "generating an output comprising one or more identifications and a final probability score for each of the identifications for the more probable region based at least in part upon the probabilistic score for each of the associated nodes.", and Wood, Minikel, Osborne, Koslicki, and Karlsson, alone or in any combination, fail to teach or fairly suggest at least the above-quoted features of independent claim 1 (Applicant’s remarks at pg. 13, para. 5 to pg. 14, para. 2).
This argument is not persuasive for the reasons discussed in the above rejection. Regarding performing a sequencing routine to sequence a sample, while Wood et al. shows the Kraken method utilizes paired-end metagenomic reads from a metagenomic sample (pg. 5, col. 2, para. 3; pg. 11, col. 2, para. 3-4), but does not explicitly show sequencing the sample, Osborne et al. shows a method for taxonomic classification that involves sequencing a sample using a sequencer in communication with a processor to produce sequencing data ([0002];[0015]), which one of ordinary skill in the art would have been motivated to perform in order to provide the sequencing data required by the method of Wood et al. (pg. 5, col. 2, para. 3). Regarding the step of filtering the set of read matches by retaining read matches facing inwards or outwards, Minikel et al. discloses this limitation by flagging read pairs that don't align Forward-reverse (i.e. pointing inward toward each other) as "not a proper pair", and provides the motivation of filtering read pairs of removing read pairs that are aligned incorrectly (pg. 2 , para. 1-3). Regarding the steps of generating probability scores, selecting a more probable region, and generating an output comprising one or more identifications and a final probability score for the more probable region, Wood et al. shows these limitations. Specifically, Wood et al. shows mapping each of two or more regions of a read to various nodes in a taxonomy tree (pg. 8, col. 1, para. 3; Figure 1, e.g. different k-mers are from different portion of the read, and each are mapped to a node on the taxonomy tree), generating a weight (i.e. a probability score) for each of the nodes, selecting nodes within a root-to-leaf path with a maximum probability score (i.e. selecting the more probable k-mer/regions of the read) (pg. 8, col. 1, para. 3; Figure 1), and outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) based on the sum of all node weights (i.e. probabilistic scores) along the path associated with the label, including the label corresponding to the path with the maximum score (i.e. for the more probable region) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1).

Applicant remarks that Wood teaches the use of k-mers of a pre-defined length, and with respect to generating probabilistic scores for each associated node of a taxonomy tree, Wood teaches that in the classification tree, each node has a weight equal to the number of k-mers in the sequence associated with the node’s taxon, and that generating weights for each node based on k-mers is not the same as generating, for two or more regions of a paired-end metagenomic read, a plurality of probabilistic scores, each associated with an associated node, wherein a first region of a paired-end metagenomic red is associated with a first probabilistic score and a second region of the paired-end metagenomic read is associated with a second probabilistic score, selecting the more probable region of the first region and the second region for read classification, and generating an output comprising one or more identifications and a final probability score for each of the identifications for the more probable region, as currently recited (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1). 
This argument is not persuasive. Wood et al. discloses that a read is broken up into k-mers (Figure 1; pg. 3, col. 2, para. 1), such that each k-mer is a portion of a read (e.g. a first and second portion of the read). Wood et al. discloses that each k-mer is mapped to a node in a taxonomy tree (Figure 1), and each node is assigned a weight corresponding to the number of k-mers assigned to that node (e.g. a plurality of probabilistic scores for the k-mers, each associated with an associated node) (Figure 1, pg. 8, col. 1, para. 3). Wood et al. further shows that different k-mers (i.e. different portions of the read) are mapped to different nodes, such that a first and second region of the read are associated with a first and second probabilistic score, respectively (Table 1, e.g. see orange k-mer vs. red k-mer associated with different nodes). Next, Wood et al. shows selecting a path in the taxonomy tree (e.g. a subset of the nodes) based on the highest scoring root-to-leaf path calculated based on the sum of the node weights (e.g. a sum of the probability scores), which shows selecting the more probable region in the read (i.e. the k-mers associated with the selected nodes) (Figure 1, e.g. purple -> blue -> orange path is selected and used for classification and red node is not used for classification). Last, Wood et al. shows outputting a plurality of labels (i.e. identifications) each with a final score (i.e. final probabilistic score) based on the sum of all node weights (i.e. probabilistic scores) along the path associated with the label, including the label corresponding to the path with the maximum score (i.e. for the more probable region) (Figure 1; pg. 8, col. 1, para. 3-4 and col. 2, para. 1). Thus, Wood et al. discloses the limitations of generating probabilistic scores for two or more regions of a paired-end metagenomic read, selecting the more probable region, and generating an output comprising one or more identifications and a final probability score for each of the identifications for the more probable region, as claimed

Applicant further remarks that while Wood appears to disclose that each node can be associated with a weight equal to a number of k-mers (interpreted as probability), Wood does not fairly suggest or contemplate leveraging probabilistic scores to solve conflicts in read identifications (Applicant’s remarks at pg. 15, para. 2).
This argument is not persuasive. Regarding whether Wood suggests or contemplates leveraging probabilistic scores to solve conflicts in read identifications, this argument is not commensurate with the scope of the claims because independent claim 1 does not require that the probabilistic scores are specifically used for solving conflicts in read identifications, but rather only require selecting “the more probable region” of the first and second region, which under the broadest reasonable interpretation of the claim, is not required to be related to solving conflicts in read identifications. Regardless, Wood et al. discloses that scoring the various root-to-leaf paths, which correspond to the different portions of reads (e.g. k-mers) mapping to different nodes, in the classification taxonomy tree compensates for differences between sequences to be classified and sequences present in any library of genomes (e.g. compensates for conflicts in read identifications); thus the purpose of selecting a particular root-to-leaf path from all root-to-leaf paths (e.g. relying on particular portions of the read) in the taxonomy tree for classification is to address conflicts in read identifications. 

Applicant’s remarks that the claimed probabilistic approach leveraging low probabilistic scores to indicate the presence of chimeric reads or organisms, offers several advantages of the fixed k-mer approach underlying the Kraken characterization method by resulting in a lower number of misclassified identifications relative to Kraken (Applicant’s remarks at pg. 15, para. 3).
This argument is not persuasive because it is not commensurate with the scope of the claims. Independent claim 1 does not recite using probabilistic scores to determine a presence of chimeric reads or organisms, and instead only recites “generating an output comprising one or more identifications and a final probability score” for the more probable region based on the probabilistic scores of the nodes. Wood et al. discloses this limitation for the reasons discussed above. Furthermore, it is noted that while Wood et al. may utilize fixed length k-mers for read classification (Figure 1), the claims only require identifying an associated node on a taxonomy tree for each read match, and that two or more regions of paired-end read are associated with a node; however, the claims do not require that variable length k-mers (or regions of the paired-end read) are utilized.  Last, regarding the claimed probabilistic approach offering several advantages over the approach of Kraken (e.g. of Wood et. al.),  including lower misclassified identifications, the courts have found the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). Given Wood et al. in combination with Minikel and Osborne et al. disclose each of the limitations recited in independent claim 1, any advantage of the invention of claim 1 would flow naturally from the teachings of Wood et al. in view of Minikel and Osborne et al. 

Applicant remarks that Minikel, Osborne, Koslicki, and Karlsson do not cure these defects, and thus Wood, Minikel, Osborne, Koslicki, and Karlsson, alone or in any combination, fail to disclose each and every element of amended independent claim 1; Applicant further remarks that independent claims 8 and 15 have been similarly amended to independent claim 1 and thus are allowable over the prior art for the same reasons (Applicant’s remarks at pg. 15, para. 4).
This argument is not persuasive for the same reasons discussed above regarding claim 1.

Applicant remarks that since the dependent claims depend directly or indirectly from independent claims 1, 8, and 15, these claims are also allowable (Applicant’s remarks at pg. 15, para. 5).
This argument is not persuasive for the same reasons discussed above regarding claims 1, 8, and 15.

Double Patenting
The provisional rejection of claims 1-3, 8-10, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 13, and 15 of copending Application No. 15/000,203 (reference application) in view of Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15(R46), pg. 1-12; cited in IDS) and Minikel (Forward and Reverse Reads in paired-end sequencing, 2012, CureFFI, pg. 1-8) in the Office action mailed 10 May 2021 has been withdrawn in view of claim amendments received 14 July 2021. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631